The court properly denied appellant’s suppression motion. Furthermore, its fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence. Appellant’s challenges to both determinations are identical or substantially similar to arguments this Court rejected on *941a companion appeal (Matter of Daniel E., 82 AD3d 639 [2011]), and there is no reason to reach a different result here. Concur— Tom, J.P., Catterson, Renwick, Freedman and ManzanetDaniels, JJ.